 


109 HR 5053 IH: Lewis and Clark National Historic Trail Extension Act of 2006
U.S. House of Representatives
2006-03-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5053 
IN THE HOUSE OF REPRESENTATIVES 
 
March 30, 2006 
Ms. Hart introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To amend the National Trails System Act to extend the Lewis and Clark National Historic Trail to include additional sites associated with the preparation or return phase of the expedition, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Lewis and Clark National Historic Trail Extension Act of 2006. 
2.Extension of Lewis and Clark National Historic TrailSection 5(a)(6) of the National Trails System Act (16 U.S.C. 1244(a)(6)) is amended— 
(1)in the first sentence, by striking The and inserting (A) The; and 
(2)by adding at the end the following new subparagraph: 
 
(B)In addition to the route designated in subparagraph (A), the Lewis and Clark National Historic Trail shall be extended to include the route followed by Meriwether Lewis and William Clark, whether independently or together, in the preparation phase of the expedition starting at Monticello, located near Charlottesville, Virginia, and traveling to Wood River, Illinois, and in the return phase of the expedition from Saint Louis, Missouri, to Washington, DC. The extended route shall include designated Lewis and Clark sites in Virginia, the District of Columbia, Maryland, Delaware, Pennsylvania, West Virginia, Ohio, Kentucky, Tennessee, Indiana, and Illinois. The Secretary shall complete a suitability and feasibility study to include the extended route within one year from the date funds are first made available for that purpose.. 
 
